DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 25-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10843513. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the present claims are found in the claims of the subject patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-29,31-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCoy(US20120145851).
[claim 25] McCoy teaches a tie down apparatus as seen in figure 7, for securing an item, the tie down apparatus comprising a first mounting member(1st 52) configured to engage within a first receiving member(corresponding 28), a second mounting member(2nd 52) configured to engage within a second receiving member(corresponding 28), first and second locking members(71) each attached to the first and second mounting members, respectively, wherein rotating the first and second mounting members prevents removal of the first and second mounting members from the first and second receiving members respectively, an engaging body(210) connected with the first and second mounting members, the engaging body comprising an aperture(237) configured to selectively engage with a  safety chain or a hook. 
	[claim 26] further comprising first and second handles(80) attached with the first and second mounting members, respectively. 
	[claim 27] wherein the first handle is configured to rotate the first mounting member about a first axis. 
	[claim 28] wherein the second handle is configured to rotate the second mounting member about a second axis. 
	[claim 29] wherein the engaging body comprising a second aperture(second 237), the second aperture configured to selectively engage with a safety chain or a hook.
	[claim 31] wherein the first mounting member and second mounting member have a same configuration. 
	[claim 32] wherein the first and second receiving members have a same configuration. 
	[claim 33] McCoy teaches a tie down apparatus, as seen in figure 7, for securing an item, the tie down apparatus comprising, a first mounting member(1st 52), a second mounting member(2nd 52), an engaging body(230) connected with the first and second mounting members, the engaging body comprising an aperture(237) configured to selectively engage with a safety chain or a hook, wherein the nd 28) whereby rotating the second mounting member about a second axis selectively engages the second mounting member with the second receiving member, and wherein the first and second mounting members being engaged to the first and second receiving members, respectively generally prevents axial movement of the safety chain engaging body member. 
	[claim 34] further comprising a handle(80) attached with the second mounting member. 
	[claim 35] wherein the handle rotates the second mounting member relative to the engaging body to operatively secure the second mounting member to the second receiving member. 
	[claim 36] wherein the first mounting member is fixed relative to the engaging body(when handle 80 is fixed as in figure 7). 
	[claim 37] wherein the first and second mounting members include first and second locking members(71), respectively to engage the respective first and second receiving members. 
	[claim 38] McCoy teaches a tie down apparatus, as seen in figure 7, for securing an item, the tie down apparatus comprising a first mounting member(1st 52), a second mounting member(2nd 52), an engaging body(230) connected with the first and second mounting members, wherein the first and second mounting members extend from and are directly connected with the engaging body, wherein the first and second mounting members are configured to be received by first and second receiving members(28), respectively, and a handle(80) operatively secured with the second mounting member, wherein rotating the handle about a second axis selectively engages the second mounting member to the second receiving member generally preventing axial movement of the safety chain engaging body member relative to the second receiving member. 
	[claim 39] wherein the first and second mounting members comprise first and second locking members(71), respectively to selectively engage the first and second receiving members. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCoy as applied to claim 25 above.
	McCoy teaches an apparatus as detailed above, McCoy however does not disclose what load the apparatus is meant to operatively handle. It would have been obvious to one of ordinary skill in the art as of the effective filing date to make the device to operatively handle any reasonable load, such as 30,000 pounds, as a matter of simple engineering design choice, as one of ordinary skill in the art would be able to select materials and dimensions resulting in the desired load capacity. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US9931898, US9499017, US20130193671, US8439387, US20130116181, US7654552, US7264259, US7261311, US7234905, US606566, US7121573.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632